MEMORANDUM **
Roger Cahill appeals pro se the tax court’s decision dismissing his petition for redetermination of deficiencies in his income tax for tax years 1994 through 1997. We have jurisdiction pursuant to 26 U.S.C. § 7482(a)(1). We review for abuse of discretion the tax court’s dismissal for lack of prosecution and review for clear error its factual findings. Edelson v. Comm’r, 829 F.2d 828, 831 (9th Cir.1987). We affirm.
The tax court properly dismissed Ca-hill’s petition for lack of prosecution, and the tax court’s factual findings are not clearly erroneous. See id.
Cahill’s contention that the tax court lacked jurisdiction to attribute to him income earned by a limited liability company, or to determine a trust is invalid, lacks merit. “[T]he Commissioner may deny legal effect to a transaction if its sole purpose is to evade taxation.” Zmuda v. Comm’r, 731 F.2d 1417, 1421 (9th Cir.1984).
Cahill’s contention that Judge Cohen should have recused herself is without merit because a judge’s views on legal issues may not form the basis for a recusal motion. See United States v. Wilkerson, 208 F.3d 794, 797 (9th Cir.2000).
Cahill’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.